Opinion by
Oliver, P. J.
It appeared from the testimony that a controversy arose as to the. proper discount applicable to the merchandise herein, and the petitioner selected the entry herein in order to present it as a test case. The merchandise was appraised on the basis of foreign-market value which was list price, less 12)4 percent trade discount and 2)4 percent cash discount. The importer claimed the invoice or list prices, less 50 percent discount. From an examination of the entire record the court was satisfied that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts. The petition was therefore granted.